Citation Nr: 1602479	
Decision Date: 01/21/16    Archive Date: 01/28/16

DOCKET NO.  05-17 019	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an initial compensable rating prior to June 4, 2008, for a 10 percent rating for painful scar of the left foot associated with left plantar fasciitis with heel spur.

2.  Entitlement to an initial compensable rating prior to June 4, 2008, for a 10 percent rating for painful scar of the right foot associated with right plantar fasciitis with heel spur.

3.  Entitlement to an initial, compensable rating for residuals of right toe injury.

4.  Entitlement to service connection for degenerative joint disease (DJD), C5-6, with chronic neck pain.

5.  Entitlement to service connection for left elbow disability.

6.  Entitlement to service connection for right shoulder disability.

7.  Entitlement to service connection for residuals of a vasectomy.

8.  Entitlement to service connection for hypertension.

9.  Entitlement to service connection for gastritis.

10.  Entitlement to service connection for DJD and degenerative disc disease (DDD) of the lumbar spine.

11.  Entitlement to service connection for chondromalacia of the right knee.

12.  Entitlement to service connection for chondromalacia of the left knee.

13.  Entitlement to an initial, compensable rating for bilateral hearing loss.

(The issues of entitlement to a rating in excess of 20 percent for postoperative right plantar fasciitis with heel spurs and entitlement to a rating in excess of 20 percent for postoperative left plantar fasciitis with heel spurs, are the subject of a separate decision of the Board of Veterans' Appeals).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran and Dr. C.B.


ATTORNEY FOR THE BOARD

J. Connolly, Counsel


INTRODUCTION

The Veteran served on active duty from February 1977 to June 1995.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

In pertinent part, in an August 2008 rating decision, the RO granted service connection and assigned an initial, noncompensable rating for bilateral hearing loss, effective April 8, 2005.  In a June 2009 rating decision, the RO granted service connection and assigned an initial, noncompensable rating for residuals of right toe injury, effective June 4, 2008.  In the June 2009 rating decision, the RO also denied service connection for residuals of a vasectomy, DJD/DDD of the lumbar spine, hypertension, chondromalacia of the right knee, chondromalacia of the left knee, left elbow strain, DJD of C5-6 with chronic neck pain, right shoulder disability, and gastritis.  

In July 2008, the Board remanded the claims above on appeal to the RO.  In addition, a July 2008 decision, the Board granted service connection for painful scars of the left foot and of the right foot, associated with left plantar fasciitis with heel spurs.  In an August 2008 rating decision, this action was implemented by the RO and a 10 percent rating was assigned from June 4, 2008.  In a January 2012 decision, the Board again remanded this case.  In a subsequent September 2012 rating decision, the RO granted an earlier effective date for service connection for the scars of the left foot and of the right foot, from July 1, 1995, but assigned a noncompensable rating until June 4, 2008, and then 10 percent, for each foot.  During his Board hearing, the Veteran clarified that he was seeking compensable ratings (specifically 10 percent each) for painful scar of the left foot and for painful scar of the right foot, associated with left plantar fasciitis with heel spur, earlier than June 4, 2008 and specifically from the date of service connection, July 1, 1995.  At the hearing, the Veteran and his representative referred to the issues as addressing an earlier effective date for the 10 percent ratings for painful scars of the left foot and the right foot, associated with left plantar fasciitis with heel spur.

The issues of service connection for DJD and DDD of the lumbar spine, chondromalacia of the knees, and entitlement to an initial compensable rating for bilateral hearing loss are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  As of July 1, 1995, the Veteran's scar of the left foot associated with left plantar fasciitis with heel spur was superficial and painful.

2.  As of July 1, 1995, that the Veteran's scar of the right foot associated right plantar fasciitis with heel spur was superficial and painful.

3.  The Veteran's right second toe disability is manifested by pain of the toe and toenail with near fusion of the distal interphalangeal  and proximal interphalangeal joints.

4.  Cervical spine arthritis is attributable to service.  

5.  Left elbow arthritis is attributable to service.  

6.  Right shoulder arthritis is attributable to service.  

7.  An inservice vasectomy resulted in residuals consisting of chronic pelvic pain syndrome with right testicular pain.

8.  Hypertension is attributable to service. 

9.  Gastritis is attributable to service.  

CONCLUSIONS OF LAW

1.  The criteria for an initial 10 percent rating for scar of the left foot associated with left plantar fasciitis with heel spur from July 1, 1995 are met.  38 U.S.C.A. §§ 5110, 5107 (West 2014); 38 C.F.R. §§ 3.151, 3.155, 3.157, 3.400, 4.1, 4.40, 4.45, 4.7, 4.71a, Diagnostic Code 7804 (2007), Diagnostic Code 7804 (2015).

2.  The criteria for an initial 10 percent rating for scar of the right foot associated with right plantar fasciitis with heel spur from July 1, 1995 are met.  38 U.S.C.A. §§ 5110, 5107 (West 2014); 38 C.F.R. §§ 3.151, 3.155, 3.157, 3.400, 4.1, 4.40, 4.45, 4.7, 4.71a, Diagnostic Code 7804 (2007), Diagnostic Code 7804 (2015).

3.  The criteria for a 10 percent rating for residuals of right toe injury have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.2, 4.7, 4.14, 4.59, 4.68, 4.71a, Diagnostic Codes 5172, 5284 (2015). 

4.  Cervical spine arthritis was incurred in active service.  38 U.S.C.A. §§ 1101, 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.306 (2015).

5.  Left elbow arthritis was incurred in active service.  38 U.S.C.A. §§ 1101, 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.306 (2015).

6.  Right shoulder arthritis was incurred in active service.  38 U.S.C.A. §§ 1101, 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.306 (2015).

7.  Residuals of a vasectomy, chronic pelvic pain syndrome with right testicular pain, were incurred in active service.  38 U.S.C.A. §§ 1101, 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.306 (2015).

8.  Hypertension was incurred in active service.  38 U.S.C.A. §§ 1101, 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.306 (2015).

9.  Gastritis was incurred in active service.  38 U.S.C.A. §§ 1101, 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.306 (2015).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159.  If, however, for whatever reason it was not, or the notice provided was inadequate, this timing error can be effectively "cured" by providing any necessary notice and then readjudicating the claim, including in a statement of the case (SOC) or supplemental SOC (SSOC), such that the intended purpose of the notice is not frustrated and the Veteran is given an opportunity to participate effectively in the adjudication of the claim.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).  Here, the Veteran was provided with the relevant notice and information in August 2008, November 2008, July 2009, and January 2010 letters.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  The Veteran has not alleged any notice deficiency during the adjudication of the claim.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

With regards to the claim for a higher initial rating for right second toe disability, the Veteran is challenging the initial evaluation assigned following the granting of service connection for this disability.  In Dingess the United States Court of Appeals for Veterans Claims (Court) held that in cases, as here, where service connection has been granted and an initial disability rating and effective date assigned, the typical service-connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose the notice is intended to serve has been fulfilled.  Id., at 490-91.  Thereafter, once a notice of disagreement (NOD) has been filed contesting a "downstream" issue such as the initial rating assigned for the disability, the notice requirements of 38 U.S.C. §§ 5104 and 7105 regarding a rating decision and SOC control as to the further communications with the appellant, including as to what evidence is necessary to establish a more favorable decision with respect to the downstream element of the claim.  See Goodwin v. Peake, 22 Vet. App. 128 (2008).  

Here, in the NOD, the Veteran took issue with the initial disability rating assigned, and it is presumed he is seeking the highest possible rating or maximum benefits available under the law.  Id.; see also AB v. Brown, 6 Vet. App. 35, 38-39 (1993).  Therefore, in accordance with 38 U.S.C.A. §§ 5103A, 5104, and 7105(d), the RO sent him an SOC that contained, in pertinent part, the criteria for establishing his entitlement to a higher rating for this disability and a discussion of the reasons and bases for not assigning a higher rating, meaning higher than the 0 percent he received.  See 38 U.S.C.A. § 7105(d)(1).  Therefore, VA complied with the procedural statutory requirements of 38 U.S.C.A. §§ 5104(b) and 7105(d), as well as the regulatory requirements in 38 C.F.R. § 3.103(b).  See also Dunlap v. Nicholson, 21 Vet. App. 112 (2007) and VAOPGCPREC 8-2003 (Dec. 22, 2003).

VA also has a duty to assist the Veteran in obtaining potentially relevant records, and providing an examination or medical opinion when necessary to make a decision on the claim.  The Veteran's service treatment records (STRs), VA records, and identified private treatment records have been obtained and associated with the record.  The Veteran was also provided with VA examinations which, collectively, are adequate as the record was reviewed, the examiner reviewed the pertinent history, examined the Veteran provided findings in sufficient detail, and provided rationale.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).   The Veteran was specifically examined to assess and then reassess the severity of this disability in question.  See Caffrey v. Brown, 6 Vet. App. 377 (1994); Olsen v. Principi, 3 Vet. App. 480, 482 (1992); Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992); and Allday v. Brown, 7 Vet. App. 517, 526 (1995).  The records satisfy 38 C.F.R. § 3.326.  

Finally, the Veteran testified at a Board hearing.  The hearing was adequate as the Veterans Law Judge who conducted the hearing explained the issues and identified possible sources of evidence that may have been overlooked.  38 C.F.R. 3.103(c)(2); Bryant v. Shinseki, 23 Vet. App. 488 (2010).

In summary, the Board finds that it is difficult to discern what additional guidance VA could have provided to the Veteran regarding what further evidence should be submitted to substantiate the claims.  Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); see also Livesay v. Principi, 15 Vet. App. 165, 178 (2001) (en banc) (observing that "the VCAA is a reason to remand many, many claims, but it is not an excuse to remand all claims."); Reyes v. Brown, 7 Vet. App. 113, 116 (1994); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (both observing circumstances as to when a remand would not result in any significant benefit to the Veteran).

Ratings

Disability evaluations are determined by comparing a veteran's present symptomatology with criteria set forth in the VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.  The Veteran's entire history is reviewed when making disability evaluations.  See generally, 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).

Before proceeding with its analysis of the Veteran's claim, the Board finds that some discussion of Fenderson v. West, 12 Vet. App 119 (1999) is warranted.  In that case, the Court emphasized the distinction between a new claim for an increased evaluation of a service-connected disability and a case (such as this one) in which a veteran expresses dissatisfaction with the assignment of an initial disability evaluation where the disability in question has just been recognized as service-connected.  VA must assess the level of disability from the date of initial application for service connection and determine whether the level of disability warrants the assignment of different disability ratings at different times over the life of the claim-a practice known as "staged rating."  See also Hart v. Mansfield, 21 Vet. App. 505 (2007).  In this case, there has not been a material change in the disability level and a uniform rating is warranted.

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 38 C.F.R. § 4.25.  However, the evaluation of the same "disability" or the same "manifestations" under various diagnoses is not allowed.  See 38 C.F.R. § 4.14.  A claimant may not be compensated twice for the same symptomatology as "such a result would overcompensate the claimant for the actual impairment of his earning capacity."  Brady v. Brown, 4 Vet. App. 203, 206 (1993) (interpreting 38 U.S.C.A. § 1155).  This would result in pyramiding, contrary to the provisions of 38 C.F.R. § 4.14.  However, if a veteran has separate and distinct manifestations attributable to the same injury, they should be compensated under different diagnostic codes.  See Esteban v. Brown, 6 Vet. App. 259 (1994); Fanning v. Brown, 4 Vet. App. 225, 230 (1993).

When evaluating joint disabilities rated on the basis of limitation of motion, VA must consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  Recently, the Court clarified that although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011); cf. Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995); Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).  Instead, the Mitchell Court explained that pursuant to 38 C.F.R. §§ 4.40 and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance, as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing.  See 38 C.F.R. §§ 4.40, 4.45.  Thus, functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above.  Thus, in evaluating the severity of a joint disability, VA must determine the overall functional impairment due to these factors.  The provisions of 38 C.F.R. § 4.59, which relate to painful motion, are not limited to arthritis and must be considered when raised by the claimant or when reasonably raised by the record.  Burton v. Shinseki, 25 Vet. App. 1 (2011).   

The Board notes that the intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  The Board further notes that the provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45, should only be considered in conjunction with the Diagnostic Codes predicated on limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 (1996).

Compensable Rating for Painful Scar of the Feet, 
Associated with Plantar Fasciitis

As noted, in a July 2008 decision, the Board granted service connection for painful scars of the left foot and of the right foot, associated with left plantar fasciitis with heel spurs.  In August 2008, this action was implemented by the RO and a 10 percent rating was assigned from June 4, 2008.  In a September 2012 rating decision, the RO granted an earlier effective date of service connection for the scars, from July 1, 1995, but assigned a noncompensable rating until June 4, 2008, and then 10 percent, for each foot.  In this case, the Veteran and his representative indicate that they are only seeking that the 10 percent rating which was assigned June 4, 2008, be retroactive to the effective date of service connection, July 1, 1995.  In other words, they want a compensable 10 percent (higher) rating from July 1, 1995.  

During the time period in question, VA amended the rating criteria for the evaluation of scars, which became effective on October 23, 2008.  Under the rating criteria in effect prior to October 23, 2008, Diagnostic Code 7805 provided that scars may be rated on the limitation of function of the affected part.  38 C.F.R. § 4.118 (2007).

Under Diagnostic Code 7801 scars other than on the head, face, or neck, where such are deep or cause limited motion, warrant a 10 percent evaluation for an area or areas exceeding six square inches (39 sq. cm.) and a 20 percent evaluation is warranted in an area or areas exceeding 12 square inches (77 sq. cm.). Note (2) indicates that a deep scar is one associated with underlying soft tissue damage. 

Under Diagnostic Code 7802, for scars, other than on the head, face, or neck that are superficial and that do not cause limited motion, a 10 percent evaluation is warranted in an area or areas of 144 square inches (929 sq. cm.) or greater. Note (2) indicates, that a superficial scar is one not associated with underlying soft tissue damage.

The Veteran is seeking compensable (10 percent ) ratings for the scarring of each foot from the date of service connection, 

Under Diagnostic Code 7803, a 10 percent evaluation is warranted for an unstable scar, which is characterized by frequent loss of skin covering the scar, Note (1), and a 10 percent evaluation is warranted for a superficial scar, which is one that is not associated with underlying soft tissue damage, Note (2). 

Under Diagnostic Code 7804, a 10 percent evaluation is warranted for a superficial scar that is painful on examination.  Note (1) indicates that a superficial scar is one not associated with underlying soft tissue damage.

Under the revised regulations effective as of October 23, 2008, scars (including linear scars) and other effects of scars evaluated under Diagnostic Codes 7800, 7801, 7802, and 7804 are rated under Diagnostic Code 7805.  Any disabling effects not considered in a rating provided under Diagnostic Codes 7800-7804 should be evaluated under an appropriate diagnostic code.  38 C.F.R. § 4.118, (2014).

Under Diagnostic Code 7801 burn scar(s) or scar(s) due to other causes, not of the head, face, or neck, that are deep and nonlinear in an area or areas of at least 6 square inches (39 sq. cm.) but less than 12 square inches (77 sq. cm.), warrant a 10 percent rating. Note (1) provides that a deep scar is one associated with underlying soft tissue damage.

Under Diagnostic Code 7802, burn scar(s) or scar(s) due to other causes, not of the head, face, or neck, that are superficial and nonlinear in an area or areas of 144 square inches (929 sq. cm.) or greater warrant a 10 percent evaluation. Note (1) provides that a superficial scar is one not associated with underlying soft tissue damage. 

Under Diagnostic Code 7804, one or two scars that are unstable or painful warrant a 10 percent evaluation.  Note (1) provides that an unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.  Note (2) provides that if one or more scars are both unstable and painful, 10 percent is added to the evaluation based on the total number of unstable or painful scars.  Note (3) provides that scars evaluated under Diagnostic Codes 7800, 7801, 7802, or 7805 may also receive an evaluation under this diagnostic code when applicable.

In this case, the Veteran's scarring of each foot was superficial and painful from July 1, 1995.  The Veteran has indicated that the pain was present since the inservice surgery.  VA records dated in October 1995, close in proximity to the Veteran's discharge from service, documented that the Veteran had old surgical scars with tenderness.  At his June 2008 Board hearing, the Veteran described his tender scars, which have also been noted by Dr. C.B.  The Veteran is certainly competent to report symptoms such as tenderness. See Barr v. Nicholson, 21 Vet. App. 303 (2007); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Layno v. Brown, 6 Vet. App. 465 (1994).  The Board finds in affording all reasonable doubt, a 10 percent rating is warranted for each foot, from July 1, 1995, the date of service connection.  The medical records document tenderness in 1995 and the Veteran has credibly reported the continuing and consistent nature of that pain.  The Board is satisfied that given the continuous reports of pain, the Veteran had a consistent level of disability during the time period in question, under either the old or new criteria for Diagnostic Code 7804.  Thus, a compensable rating of 10 percent for painful scars of the right foot and left foot, respectively, associated with bilateral plantar fasciitis with heel spurs is warranted.  

At the hearing, the Veteran's representative indicated that the Veteran was seeking an "earlier effective date" for the 10 percent ratings that were assigned from June 4, 2008.  However, this matter is addressed within the consideration of an initial compensable rating, as indicated above.  Nonetheless, even if this matter were adjudicated separately, the result is the same.  VA law and regulation provide that unless otherwise provided, the effective date of an award of increased evaluation shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of the application therefor.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(o)(1).  The claim must be considered pursuant to the criteria under 38 U.S.C.A. § 5110(b)(2) and 38 C.F.R. § 3.400(o)(2).  "The effective date of an award of increased compensation shall be the earliest date as of which it is ascertainable that an increase in disability had occurred, if application is received within one year from such date."  38 U.S.C.A. § 5110(b)(2).  The implementing regulation summarizes the criteria for an effective date of an award of increased compensation as the "[e]arliest date as of which it is factually ascertainable that an increase in disability had occurred if claim is received within 1 year from such date otherwise, date of receipt of claim."  38 C.F.R. § 3.400(o)(2).  Thus, if a claim is received after the increase in disability is demonstrated, but the increase occurred within the prior one year period then the effective date will be assigned as of the date of the ascertainable increase. 

In addition, the Court has indicated that it is axiomatic that the fact that must be found in order for entitlement to an increase in disability compensation to arise, in other words, that the service-connected disability must have increased in severity to a degree warranting an increase in compensation.  See Hazan v. Gober, 10 Vet. App. 511, 519 (1992) (noting that, under section 5110(b)(2) which provides that the effective date of an award of increased compensation shall be the earliest date of which it is ascertainable that an increase in disability had occurred, "the only cognizable 'increase' for this purpose is one to the next disability level" provided by law for the particular disability).  Thus, determining whether an effective date assigned for an increased rating is correct or proper under the law requires (1) a determination of the date of the receipt of the claim for the increased rating as well as (2) a review of all the evidence of record to determine when an increase in disability was "ascertainable."  Id. at 521.

As it was "factually ascertainable" that the criteria for a compensable 10 percent rating was warranted for each foot, entitlement to an "earlier effective date" of July 1, 1995, for a higher 10 percent rating for painful scars of the right foot and left foot, respectively, associated with left plantar fasciitis with heel spurs, is warranted.  Thus, under either analysis, the Veteran's claim is granted.  

Compensable Rating for Residuals of Right Toe Injury

In a June 2009 rating decision, service connection for residuals of a right toe injury was granted and a noncompensable rating was assigned from June 4, 2008.  The noncompensable rating was assigned under Diagnostic Code 5284.  

Under Diagnostic Code 5284, for other foot injuries, a 10 percent rating applies where the injury is moderate, a 20 percent rating applies where it is moderately severe, a 30 percent rating applies where it is severe, and a 40 percent rating applies where there is actual loss of use of the foot.  Amputation of the second toe with no metatarsal involvement is rated as 0 percent disability.  Amputation of the second toe with removal of the metatarsal head is 20 percent disabling.  See Diagnostic Code 5172.

In June 2008, Dr. C.B. indicated that the Veteran had near fusion of the right distal interphalangeal (DIP) and proximal interphalangeal (PIP) joints of the second toe.  He noted that the Veteran had pain in that toe.  On physical examination in an April 2009 VA examination, pain was shown on manipulation of the right second toe.  Thereafter, the Veteran continued to report right second toe pain.  In a January 2015 report, Dr. C.B. noted that the Veteran's right second toe was fused at the DIP joint and the toe was wide, about 2 times the size of the neighboring toe.  Also, the toenail was painfully deformed.  

The Board finds that a 10 percent rating is warranted based on the limitation/lack of motion/ pain of the right great toe per 38 C.F.R. § 4.59.  However, the Veteran does not have the equivalent of amputation of that toe with removal of the metatarsal head.  Thus, a higher 20 percent rating cannot be assigned under either Diagnostic Code 5172 or 5284.  

In determining whether a higher rating is warranted for service-connected disability, VA must determine whether the evidence supports the Veteran's claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107(a); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  In this case, the evidence supports a higher rating of 10 percent.  

In considering the claim for a higher rating, the Board also has considered whether the Veteran is entitled to a greater level of compensation on an extraschedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  The Court has clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  

First, the RO or the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  

Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  

Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the C&P Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

The symptoms associated with the Veteran's right second toe disability are not shown to cause any impairment that is not already contemplated by the relevant diagnostic codes, as cited above, and the Board finds that the rating criteria reasonably describe his disability.  There have not been any hospitalizations or marked interference with employment as he is currently employed.  Therefore, referral for consideration of an extraschedular rating is not warranted.

Service Connection

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131, 1153; 38 C.F.R. §§ 3.303, 3.304, 3.306.  

In addition, hypertension and arthritis will be presumed to have been incurred in or aggravated by service if it had become manifest to a degree of 10 percent or more within one year of a veteran's separation from service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  With chronic diseases shows as such in service or within the presumptive period so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  This rule does not mean that any manifestation of joint pain, any abnormality of heart action or heart sounds, any urinary findings of casts, or any cough, in service will permit service connection of arthritis, disease of the heart, nephritis, or pulmonary disease, first shown as a clearcut clinical entity, at some later date.  Continuity of symptomatology is required only where the condition noted during service or the presumptive period is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after service is required to support the claim.  38 C.F.R. § 3.303(b).  This regulation pertains to "chronic diseases" enumerated in 38 C.F.R. § 3.309(a) (listing named chronic diseases).  Walker v. Shinseki, 708 F.3d 1331, 1336-37 (Fed. Cir. 2013).  

The United States Court of Appeals for the Federal Circuit (Federal Circuit) noted that the requirement of showing a continuity of symptomatology after service is a "second route by which a veteran can establish service connection for a chronic disease" under subsection 3.303(b).  Walker, supra.  Showing a continuity of symptoms after service itself "establishes the link, or nexus" to service and also "confirm[s] the existence of the chronic disease while in service or [during the] presumptive period."  Id. (holding that section 3.303(b) provides an "alternative path to satisfaction of the standard three-element test for entitlement to disability compensation").  

Service connection may also be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  
Reasonable doubt concerning any matter material to the determination is resolved in the Veteran's favor.  38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102.

Cervical Spine, Left Elbow, Right Shoulder

During service, the Veteran was involved in a motor vehicle accident (MVA) in 1988.  The Veteran has consistently reported that the car rolled over.  Four days later, the STRs document his complaints of residual pain, including at the base of his neck and left elbow.  He did not demonstrate limitation of motion, but pain was noted on movements as well as bruising/contusions.  

In April 2009, a VA examiner opined that it would be speculation to conclude that the Veteran's orthopedic disabilities were related to the inservice MVA.  In February 2010, a VA examiner noted that the Veteran's discharge examination from service did not record any complaints.  The examiner opined that degenerative changes of the cervical spine were common in the general population for those in their 60's.  Thus, the examiner concluded that relating current arthritis to service is speculative.  

In contrast, in medical reports from Dr. C.B., he indicated that the Veteran's current neck and left elbow disabilities are the result of the inservice MVA.  He described why this type of accident results in disabilities developing over the years.  He indicated that the Veteran currently has arthritis in both the neck and left elbow.  He also indicated that the Veteran right shoulder was injured, resulting in arthritis, and also as due to radiation of pain (radiculopathy) from the neck disability into the right shoulder.  

In determining the probative value to be assigned to a medical opinion, the Board must consider three factors: whether a medical expert was fully informed of the pertinent factual premises (i.e., medical history) of the case; whether the medical expert provided a fully articulated opinion; and whether the opinion is supported by a reasoned analysis.  The most probative value of a medical opinion comes from its reasoning.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Therefore, a medical opinion containing only data and conclusions is not entitled to any weight.  In fact, a review of the claims file does not substitute for a lack of a reasoned analysis.  See Nieves-Rodriguez; see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ( "[A] medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.").  

In this case, the examiners reviewed the Veteran's history and examined him.  The opinions are therefore competent and probative, although contradictory in their conclusions.  The STRs document the MVA and the complaints of neck and left elbow pain.  The Veteran reports having continuous problems, with radiation of neck pain into his right shoulder.  Although the radiating pain also suggests neurological damage, Dr. C.B. has opined that both the arthritis and the radiculopathy are related to the inservice incident and the neck injury.  He also opined that the elbow injury resulted (independently) in disability causing arthritis.  

The Board finds that considering both the negative and positive opinions, the evidence in this case is so evenly balanced so as to allow application of the benefit-of- the-doubt rule as required by law and VA regulations.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  Accordingly, service connection for cervical, left elbow, and right shoulder arthritis is warranted.

Residuals of a Vasectomy

The Veteran underwent a vasectomy during service.  He reports that he has experienced pain since that time, particularly in the right testicle.  He is competent to make that assessment.  The Veteran is also credible in his report of pain.

In April 2009, a VA examiner indicated that the right testicle was painful on physical examination.  He opined that the right testicle pain was due to the vasectomy.  Likewise, Dr. C.B. has indicated that the Veteran has pain related to the vasectomy surgery.  In a January 2015 report, he explained that the Veteran has a chronic pelvic pain syndrome (CPPS) which also includes shooting pain.  The chronic pelvic pain syndrome is a regional pain syndrome which causes dysfunction in the visceral organs, and he provided medical literature as support for his conclusion.  

Thus, the Veteran's inservice vasectomy resulted in residuals characterized as chronic pelvic pain syndrome with right testicular pain.  Both the private and VA examiner confirmed that the inservice vasectomy resulted in the post-service condition.  Accordingly, service connection is warranted.  


Hypertension

The STRs reveal that in December 1991, the Veteran was evaluated to rule out hypertension.  His blood pressure reading at that time was 132/72.  He had prior readings with systolic pressure of 140 or over.  The STRs do not show whether hypertension was in fact ruled out as there are no further findings.  

In June 2008, Dr. C.B. opined that the Veteran's currently diagnosed hypertension began during service.  He provided medical literature information which showed that systolic readings of 140-159 indicate borderline isolated systolic hypertension.  He essentially indicated that the inservice readings were the initial findings/manifestations relative to high blood pressure.  In April 2009, a VA examiner disagreed because the Veteran was never diagnosed with hypertension and was not placed on medication during service.  

The private and VA examiners both provided competent opinions.  The Board notes that the Veteran was at least borderline hypertensive during service based on the inservice findings, Dr. C.B.'s opinion, and the supporting medical literature.  Therefore, and in affording him all reasonable doubt, service connection for hypertension is granted.  

Gastritis

The STRs show that the Veteran was seen for rectal bleeding of one week in November 1987.  In March 1990, the Veteran was given Motrin for his feet problems.  In March 1992, he was diagnosed as having gastroenteritis.  

The Veteran testified that he had stomach problems during service due to his taking Motrin for other problems.  He was given medication for the gastritis, but that caused diarrhea.  Dr. C.B. indicated that the Veteran had chronically taken Motrin for his medical issues and continues currently to have gastritis which causes stomach pain.  In a prior opinion of Dr. C.B., he characterized the disability as non-steroidal agent induced gastritis.  In April 2009, a VA examiner acknowledged the Veteran's daily use of Motrin, but indicated that there was no evidence of gastritis or GERD in service.  

As noted, however, there was treatment for stomach issues during the military which generally supports the Veteran's statements.  In January 2015, Dr. C.B. submitted another opinion, citing to medical literature associating the use of non-steroidal anti-inflammatory drugs (NSAIDs) and the occurrence of gastritis.  He again emphasized that the inservice use of NSAIDs led to the gastritis which he still has at this time. Therefore, and in affording him all reasonable doubt, service connection for gastritis is granted.  



ORDER

A 10 percent initial rating for scar of the left foot associated with left plantar fasciitis with heel spur from July 1, 1995 is granted, subject to the controlling regulations applicable to the payment of monetary benefits.

A 10 percent initial rating for scar of the right foot associated with right plantar fasciitis with heel spur from July 1, 1995 is granted, subject to the controlling regulations applicable to the payment of monetary benefits.

A 10 percent rating for residuals of right toe injury is granted, subject to the controlling regulations applicable to the payment of monetary benefits.

Service connection for cervical arthritis is granted.  

Service connection for left elbow arthritis is granted.  

Service connection for right shoulder arthritis is granted.  

Service connection for residuals of a vasectomy, chronic pelvic pain syndrome with right testicular pain, is granted.  

Service connection for hypertension is granted.  

Service connection for gastritis is granted.  


REMAND

With regard to the claims for low back and bilateral knee disabilities, Dr. C.B. has indicated that the Veteran's chronically abnormal gait has accelerated the onset of the degenerative process in his spine.  The record also suggests an impact on the knees due to the gait dysfunction.  The Board finds that an examination and opinion regarding secondary service connection should be obtained.  

With regard to the claim of a higher rating for bilateral hearing loss, the Veteran and his representative assert that it has worsened.  The Board notes that when the Veteran was last afforded a VA examination in May 2010, he reportedly did not cooperate.  He is advised that information that might be gleaned from an examination will not be forthcoming if he does not cooperate with the examiner.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination to determine the nature and etiology of any current low back and knee disabilities.  Any indicated tests, including X-rays if indicated, should be accomplished.  The examiner should review the record prior to examination.  The examiner should provide an opinion as to whether it is more likely than not, less likely than not, or at least as likely as not, that any current low back and/or knee disabilities had their clinical onset during service, if arthritis was manifest in the initial post-service year, or is related to any in-service disease, event, or injury.  The examiner should note that the Veteran reported left knee pain in April 1981.  

The examiner should also provide an opinion as to whether it is more likely than not, less likely than not, or at least as likely as not, that any current low back and/or knee disabilities are proximately due to, or the result of,  service-connected disability, including lower extremity, neck, and right shoulder disabilities.  The examiner should also provide an opinion as to whether it is more likely than not, less likely than not, or at least as likely as not, that any current low back and/or knee disabilities are permanently aggravated by a service-connected disability, including lower extremity, neck, and right shoulder disabilities.  

The examiner should provide a complete rationale for all opinions expressed and conclusions reached.  

2.  Schedule the Veteran for a VA audiological examination.  The record must be made available to the examiner and the examiner should indicate in his/her report whether or not the record was reviewed.  Any indicated tests should be accomplished.  The examiner should obtain the Veteran's auditory thresholds at frequencies of 1000, 2000, 3000, and 4000 Hertz, as well as speech recognition scores based on the Maryland CNC tests.  

3.  Review the medical opinions obtained above to ensure that the remand directives have been accomplished.  If all questions posed are not answered or sufficiently answered, return the case to the examiner for completion of the inquiry.

4.  Readjudicate the claims on appeal in light of all of the evidence of record.  If any issue remains denied, the Veteran should be provided with a supplemental statement of the case as to any issue remaining on appeal, and afforded a reasonable period of time within which to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


